Paula Herzmark Director, Department of Local Affairs 1313 Sherman Denver, Colorado 80203
Dear Ms. Herzmark:
This opinion letter is in response to your January 2, 1980 letter concerning the use of inmate labor on state-funded projects.
QUESTION PRESENTED AND CONCLUSION
It is my understanding that the issue which raises the question is an inquiry from the Garfield County attorney relating to the use of inmates residing at the Rifle Honor Camp on a state-funded project such as the Garfield County Airport. This project has also received oil shale trust funds. My conclusion is that, as a general rule, inmate labor may be used on state-funded projects.
ANALYSIS
The Colorado legislature has mandated that all inmates who are incarcerated at state penal facilities shall perform labor. C.R.S. 1973, 17-20-117:
     Labor of Offenders Earnings. Every able bodied offender shall be put to and kept at the work most suitable to his capacity and most advantageous to the people of this state.
17-20-115 provides that inmates incarcerated in facilities at Canon City shall perform labor. 17-20-116 provides for the use of inmate labor on any of the public roads and highways of the state, county, municipality upon a written request from the appropriate county commissioners. 17-22-101(2) mandates state reformatory inmates to be employed at useful work. The honor work programs are provided as a branch of the reformatory to provide work for the inmates and to increase the possibility of their rehabilitation (17-22-107).
The work programs provided to persons in the custody of the Department of Corrections, with the exception of some trusty-status prisoners, are created and administered by the Division of Correctional Industries whose efforts are directed towards providing 40 hours of work activity each week for all able-bodied offenders. 17-24-106 empowers correctional industries:
     (e) To utilize the labor services of prisoners in the manufacture or production of goods and services that are needed for the construction, operation, or maintenance of any office, department, institution, or agency supported in whole or in part by the state, any political subdivision of the state, or the federal government.
     (f) To sell all goods and services
including capital construction items, produced by the programs to agencies supported in whole or in part by the state, any political subdivision of the state, or the federal government.
(Emphasis added.)
17-24-117 establishes that the executive director of the Department of Corrections may set the compensation to be given offenders for their labor or that he may provide such services to local governments free of charge.
SUMMARY
To briefly summarize my opinion the state may utilize an inmate labor force for state-funded projects. Such requests for inmate labor should be made to Ed Fox, director of the Division of Correctional Industries, 301 So. 8th Street, Canon City, Colorado 81212.
You should be aware that there may be additional issues which have to be addressed on a case-by-case basis when utilizing this work force. State fiscal rules in contracting may have to be complied with. The waiver of federal executive orders restricting the use of inmate labor by any company or agency receiving federal funds may be necessary. Workmen's compensation issues may be involved and state statutes regarding confidentiality of records may have some bearing. These, and any other issues should be considered and resolved as they arise.
Very truly yours,
                              J.D. MacFARLANE Attorney General
LABOR RELATIONS
CORRECTIONAL FACILITIES
WORKMEN'S COMPENSATION
PRIVILEGED INFORMATION
INMATES
PRISONERS
CORRECTIONS
EMPLOYMENT
C.R.S. 1973, 17-20-117
C.R.S. 1973, 17-20-115
C.R.S. 1973, 17-20-116
C.R.S. 1973, 17-22-101(2)
C.R.S. 1973, 17-22-107
C.R.S. 1973, 17-24-106
C.R.S. 1973, 17-24-117
LOCAL AFFAIRS, DEPT. OF
Local Government, Div. of
CORRECTIONS, DEPT. OF
As a general rule, the state may utilize an inmate labor force for state-funded projects. Case by case analysis may be necessary when dealing with partially federally funded projects given the need for waivers of federal executive orders restricting use of inmate labor where federal funds are involved. Concerns related to workmen's compensation, confidentiality of records and compliance with state fiscal rules in contracting are present. The executive director of Corrections may set the compensation if any to be given offenders when working on local government projects.